      Case 2:15-cr-00293-JCZ-JVM Document 706 Filed 07/08/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                               CRIMINAL ACTION

 VERSUS                                                                 NO. 15-293

 SABRINA DEVILLE                                                        SECTION “A” (1)


                                  ORDER AND REASONS

       Before the Court is a Motion for Compassionate Release (Rec. Doc. 693) pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i) filed by the Defendant Sabrina Deville. The Government

opposes the motion. (Rec. Doc. 701). For the following reasons, the motion is denied.

       I.     BACKGROUND

       On March 29, 2017, Deville pled guilty to Counts 1, 5, and 10 of a Second Superseding

Indictment that consisted of violations of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 843(b), and 846.

(Rec. Doc. 374, Deville’s Plea Agreement). The Court then sentenced Deville on October 3,

2017 to 87 months as to Counts 1 and 5, and 48 months as to Count 10, to be served

concurrently. (Rec. Doc. 513, Judgment as to Sabrina Deville). Deville is currently housed at

ICE’s Robert A. Deyton Detention Facility in Lovejoy, Georgia. (Rec. Doc. 701, The

Government’s Memorandum in Support).

       On May 21, 2020, Deville filed a Motion for Compassionate Release because of the

COVID-19 outbreak, and the Court will now address the merits of her motion.

       II.    DISCUSSION

       Deville filed her motion for a sentence modification under the First Step Act of 2018.

She asks the Court to grant her compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A). This statute allows for the modification of a term of imprisonment upon a finding

that certain extraordinary and compelling reasons warrant a reduction in an inmate's



                                          Page 1 of 4
         Case 2:15-cr-00293-JCZ-JVM Document 706 Filed 07/08/20 Page 2 of 4



sentence. As amended by the First Step Act in December of 2018, the compassionate release

provision provides that:

          (c) Modification of an Imposed Term of Imprisonment — the court may not
          modify a term of imprisonment once it has been imposed except that—

                         (1) in any case—

                                 (A) the court, upon motion of the Director of the Bureau
                                 of Prisons, or upon motion of the defendant after the
                                 defendant has fully exhausted all administrative rights to
                                 appeal a failure of the Bureau of Prisons to bring a motion
                                 on the defendant's behalf or the lapse of 30 days from the
                                 receipt of such a request by the warden of the defendant's
                                 facility, whichever is earlier, may reduce the term of
                                 imprisonment (and may impose a term of probation or
                                 supervised release with or without conditions that does
                                 not exceed the unserved portion of the original term of
                                 imprisonment), after considering the factors set forth in
                                 section 3553(a) to the extent that they are applicable, if it
                                 finds that—

                                 (i) extraordinary and compelling reasons warrant such a
                                 reduction . . .

                                 and that such a reduction is consistent with applicable
                                 policy statements issued by the Sentencing
                                 Commission[.]1

          Although sentence reductions under § 3582 historically could be ordered only upon a

motion by the Director of the BOP, the First Step Act of 2018 amended the statute to allow

prisoners to petition the district courts as set forth above. However, as the statute makes

clear, prior to filing motions for release in the district court, a prisoner must first exhaust his

administrative remedies either by fully exhausting administrative appeals of the BOP's

decision not to file a motion for compassionate release on his behalf, or by filing the motion

with the court after a lapse of 30 days from the date of the warden's receipt of his request for

release, “whichever is earlier.” 18 U.S.C. § 3852(c)(1)(A). The administrative-exhaustion



1   18 U.S.C. § 3582(c)(1)(A).

                                              Page 2 of 4
      Case 2:15-cr-00293-JCZ-JVM Document 706 Filed 07/08/20 Page 3 of 4



provision is set out in mandatory terms—the district court can modify a sentence only after

the defendant has exhausted administrative remedies. This mandatory language includes no

exceptions, equitable or otherwise.

       Here, Deville has not alleged that she submitted a request to the warden in support of

her claim, and the BOP has affirmed that no such request was received. Thus, by filing the

instant motion, Deville aims to have this Court waive the exhaustion prerequisite due to the

grave dangers presented by COVID-19. However, the Court has no power to waive the

exhaustion requirement. See United States v. Vedros, No. CR 14-237, 2020 WL 2838589, at

*2 (E.D. La. June 1, 2020) (Africk, J.) (where an inmate alleged he submitted a request but

provided no documentation and the BOP had no record of it, the Court dismissed the motion

without prejudice). The Supreme Court has stated that “[w]here Congress specifically

mandates, exhaustion is required.” McCarthy v. Madigan, 503 U.S. 140, 144 (1992),

superseded by statute on other grounds as stated in Booth v. Churner, 532 U.S. 731, 740-41

(2001); see also Booth, 532 U.S. at 741 n.6 (“we will not read futility or other exceptions into

statutory exhaustion requirements where Congress has provided otherwise.”); see generally

Ross v. Blake, 136 S. Ct. 1850, 1856-57 (2016) (reviewing the Prisoner Litigation Reform Act

and explaining that “mandatory [statutory] language means a court may not excuse a failure

to exhaust”; this is because “a statutory exhaustion provision stands on a different footing.

There, Congress sets the rules—and courts have a role in creating exceptions only if

Congress wants them to.”). Thus, because the Court cannot waive the requirement that

Deville exhaust her administrative remedies, the Court has no authority to modify her

sentence under § 3582.

       Accordingly;




                                          Page 3 of 4
      Case 2:15-cr-00293-JCZ-JVM Document 706 Filed 07/08/20 Page 4 of 4



       IT IS ORDERED that the Motion for Compassionate Release (Rec. Doc. 693)

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) filed by the Defendant Sabrina Deville is DENIED.




                                                 __________________________________
       July 7, 2020                                      JUDGE JAY C. ZAINEY
                                                    UNITED STATES DISTRICT JUDGE




                                        Page 4 of 4
